UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 24F-2 Annual Notice of Securities Sold Pursuant to Rule 24f-2 Read instructions at end of Form before preparing Form. 1. Name and address of issuer: Franklin Fund Allocator Series One Franklin Parkway San Mateo, CA 94403-1906 2. The name of each series or class of securities for which this Form is filed (If the Form is being filed for all series and classes of securities of the issuer, check the box but do not list series or classes): ¨ Franklin LifeSmart TM 2015 Retirement Target Fund (All classes) Franklin LifeSmart TM 2020 Retirement Target Fund (All classes) Franklin LifeSmart TM 2025 Retirement Target Fund (All classes) Franklin LifeSmart TM 2030 Retirement Target Fund (All classes) Franklin LifeSmart TM 2035 Retirement Target Fund (All classes) Franklin LifeSmart TM 2040 Retirement Target Fund (All classes) Franklin LifeSmart TM 2045 Retirement Target Fund (All classes) Franklin LifeSmart TM 2050 Retirement Target Fund (All classes) Franklin LifeSmart
